I concur in what has been said in the opinion written for this Court by Honorable J. B. Johnson, Circuit Judge. I think, however, that the statute here under consideration, Sec. 1 of Chapter 11815 Acts of 1927, Sec. 8249 C.G.L., is in conflict with Sec. 27 of Article V of the Constitution of Florida, on authority of opinions in cases of Stone vs. State, 71 Fla. 514, 71 So. 634; Segars vs. State, 94 Fla. 1128, 115 So. 537, and State ex rel. West vs. Butler, 70 Fla. 102, 69 So. 771.
The performance of the duties of the office of County Solicitor requires the exercise of judgment and discretion. The right and power to have witnesses brought before him under process of the court and to examine such witnesses *Page 368 
under oath and to exercise sovereignty in the determination as to whether or not evidence adduced from such witnesses is sufficient to show that some person, or persons, have violated the criminal laws of the State. The County Solicitor exercises within his jurisdictional sphere the power of a grand jury to hear, consider and weigh testimony and to determine whether or not a citizen shall be prosecuted at public expense. The Constitution limits the appointive power to a prosecuting attorney, meaning one prosecuting attorney for each of the Criminal Courts of Record established in this State.
This does not mean that the County Solicitor or Prosecuting Attorney for the Criminal Court of Record may not be authorized to employ assistants, but I think that it does mean that such assistants if appointed shall not be vested with that attribute of sovereignty which would authorize them to exercise their individual judgment and discretion in determining whether or not evidence is sufficient to warrant the filing of an information charging a criminal offense.
The County Solicitor or Prosecuting Attorney for the Criminal Court of Record is no more authorized to file an information upon testimony and evidence sworn to before some other person and which was not heard by him nor submitted to him than is a grand jury to return an indictment without having heard any evidence or had any facts presented under oath to such body.
It is evident that by the enactment here under consideration the legislature intended and attempted to create four additional county solicitors in such counties as came within the purview of the act and that these four additional county solicitors should perform the functions of the office of county solicitor without being answerable to, nor *Page 369 
under the direction of, the county solicitor whose appointment is provided for by section 27 of Article V of the constitution.
For these additional reasons, the demurrer to the information should be overruled.